Citation Nr: 1446956	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-26 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected left ankle disability.

3.  Entitlement to an initial rating in excess of 10 percent for left ankle disability.

4.  Entitlement to an initial rating in excess of 10 percent for scar of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent for scar of the right foot.

6.  Entitlement to an initial rating in excess of 10 percent for scar of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and H.S., an observer


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to May 2005 and from November 2005 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In February 2013, the Veteran testified before the undersigned during a hearing held at the RO.  A transcript of the hearing has been included in the record.

The record before the Board consists of the Veteran's paper claims folders and an electronic file known as Virtual VA.

In August 2011, the Veteran submitted informal claims for a rating in excess of 10 percent for a left ankle disability and for a rating in excess of 10 percent for a left knee disability.  These issues not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (4). 

The issues of service connection for right knee and right ankle disorders and the claim for an increased rating for a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision in this matter, during the February 2013 hearing before the Board, the Veteran asked to withdraw his appeal of the claims for initial disability ratings in excess of 10 percent for scars of the right knee, right foot, and left foot.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for initial ratings in excess of 10 percent for scars of the right knee, right foot, and left foot have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during his hearing before the Board, the Veteran asked to withdraw his appeal of the claims for initial ratings in excess of 10 percent for scars of the right knee, right foot, and left foot and, hence, there remain no allegations of errors of fact or law for appellate consideration on these matters.  Accordingly, the Board does not have jurisdiction to review the appeal of the claims for initial ratings in excess of 10 percent for scars of the right knee, right foot, and left foot and the claims are dismissed.

ORDER

The claim for an initial rating in excess of 10 percent for scar of the right knee is dismissed.

The claim for an initial rating in excess of 10 percent for scar of the right foot is dismissed.

The claim for an initial rating in excess of 10 percent for scar of the left foot is dismissed.


REMAND

While the Board regrets the delay, additional evidentiary development is needed before the Veteran's claims are decided.

Service Connection for Right Knee and Right Ankle Disorders

The Veteran seeks service connection for right knee and right ankle disorders that he claims began during service.  He claims that he injured his right knee and ankle due to an in-service motor vehicle accident, shown in his service treatment records to have occurred in April 2006.  As an alternative argument for the right ankle claim, the Veteran asserts that the disorder began in service and is due to his service-connected left ankle disability; he essentially claims that favoring his service-connected left ankle has caused or aggravated his right ankle disorder.  

In response to his claims for service connection, the Veteran underwent a VA examination in April 2009.  The physical examination of the right knee was normal, with the exception of a painful scar.  (The Board notes that the RO granted service connection for a right knee scar in the October 2009 rating decision.)  The Veteran was assessed as having a normal right knee.

Although the medical evidence currently of record does not show that the Veteran has been diagnosed with a right knee or right ankle disorder, the Veteran testified during the February 2013 hearing that he recently received treatment at the VA medical center (VAMC) in Fayetteville for his orthopedic symptomatology.  Indeed, an April 2013 treatment note indicates that the Veteran requested an x-ray examination for his right ankle, but does not include any subsequent records of said examination.  The Veteran also testified that he received treatment at the Fayetteville AMC for his right knee approximately six months prior to the February 2013 hearing (in approximately in August 2012).  However, records of this treatment are not included in the claims files or in Virtual VA.  Thus, it appears that not all of the Veteran's VA treatment records have been associated with the record on appeal.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Here, the Veteran has identified VA treatment records that may contain information regarding whether right knee and right ankle disorders have been diagnosed and the possible etiology of any such diagnoses.  Hence, the RO must obtain all outstanding VA treatment records from the Fayetteville VAMC, as well as any outstanding private treatment records identified by the Veteran as pertinent to his claims.  

In light of  any pertinent medical diagnoses or findings reflected in the Veteran's outstanding medical records, and giving consideration to the Veteran's testimony of continuing right knee and ankle symptomatology, the Board finds that the Veteran must be afforded a VA examination to determine the nature and etiology of the claimed right knee and right ankle disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (determining that VA must supplement the record by seeking an advisory opinion or ordering an examination when the medical evidence is inadequate to decide a claim).

Finally, with regard to the right ankle disorder claim, the Veteran has not been provided notice of the elements which are necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  Therefore, on remand, the Veteran must be provided a proper notice of the applicable regulations.  This is necessary because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).
	
Increased Rating Claim for Left Ankle Disability

As for this claim, the Veteran asserts that his service-connected left ankle disability is more severe than what is reflected by the initial 10 percent rating assigned for disability.  The record shows that he was last afforded a VA examination to assess his disability in April 2009.  The April 2009 examination report is over five years old and does not take into account any recent treatment of the Veteran's symptomatology documented in his most recent VA treatment records.  As the most comprehensive assessment of the Veteran's left ankle disability is over five years old and does not contemplate any subsequently dated medical evidence regarding the disability, a new examination is warranted to determine the severity of his service-connected let ankle disability.  See 38 U.S.C.A. § 5103A; see generally Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered 'contemporaneous'); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the Veteran a notice letter which includes an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

2.  The RO or the AMC must take appropriate action to obtain all outstanding VA and private treatment records identified by the Veteran as relevant to his claims, to include his VA treatment records from the Fayetteville VAMC.

3.  Once the above-requested development has been completed, to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed right knee and right ankle disorders.  All indicated tests and studies are to be performed.  Prior to the examination, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be provided to and reviewed by the examiner.  Following a review of the record on appeal, the examiner should respond to the following:

a.  Identify all right knee disorders and right ankle disorders found on examination.

b.  For all right knee disorders and right ankle disorders identified, the examiner should provide an opinion as to whether the disorder is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, to include the April 2006 motor vehicle accident or any pertinent symptomatology documented in the service treatment records.  

c.  For all right knee and right ankle diagnoses that are not found to be directly related to service, the examiner should opine as to whether the disorder is at least as likely as not (50 percent probability or greater) caused or aggravated by a service-connected disability.   

In providing the requested opinions, the examiner must consider the Veteran's statements regarding the onset and progression of the claimed right knee and right ankle disorders.  For purposes of providing the requested opinions, the examiner should assume that the Veteran is a reliable historian.   

The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, the examiner should explain why.

4.  The RO or the AMC must also afford the Veteran a VA examination to determine the current degree of severity of his service-connected left ankle disability.  
The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiners.  All indicated tests and studies are to be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The rationale for all opinions expressed must also be provided.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent advising the Veteran of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Thereafter, review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7. Then, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


